10 N.Y.3d 837 (2008)
KAREN L. VAN NOSTRAND, Respondent,
v.
ROSARIO FROEHLICH et al., Appellants.
Court of Appeals of the State of New York.
Submitted April 14, 2008.
Decided April 29, 2008.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the Appellate Division order appealed from, which reversed a Supreme Court order granting a motion to amend a prior final judgment and denied the motion, does not finally determine the action within the meaning of the Constitution. The effect of the Appellate Division's reversal of Supreme Court's grant of the motion to amend the judgment is to place the parties back precisely where they were under the final determination.